

116 HR 8417 IH: Direct Primary Care for America Act
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8417IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Crenshaw introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo facilitate direct primary care arrangements.1.Short titleThis Act may be cited as the Direct Primary Care for America Act.2.FindingsCongress finds as follows:(1)Primary care services are able to reduce healthcare costs, emergency room visits, and hospitalizations.(2)Health systems that invest in primary care services are able to realign incentives in order to focus on proactive interventions to achieve results and population health.(3)Primary care creates increased patient satisfaction, physician engagement, and better patient outcomes.(4)Direct primary care is able to achieve physician compliance.(5)The model of direct primary care can change patient usage patterns, with more personalized, home-based preventative care versus high-acuity episodic care.(6)Direct primary care medical homes are able to incorporate community health via a collaborative model approach.(7)Direct primary care can be used with population health platforms to develop a plan of care and proposed wellness outcomes.3.Treatment of direct primary care service arrangements for purposes of health savings account(a)In generalSection 223(c)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(D)Treatment of direct primary care service arrangements(i)In generalA direct primary care service arrangement shall not be treated as a health plan for purposes of subparagraph (A)(ii).(ii)Direct primary care service arrangementFor purposes of this subparagraph—(I)In generalThe term direct primary care service arrangement means, with respect to any individual, an arrangement under which such individual is provided medical care (as defined in section 213(d)) consisting solely of primary care services provided by primary care practitioners (as defined in section 1833(x)(2)(A) of the Social Security Act, determined without regard to clause (ii) thereof), if the sole compensation for such care is a fixed periodic fee.(II)LimitationWith respect to any individual for any month, such term shall not include any arrangement if the aggregate fees for all direct primary care service arrangements (determined without regard to this subclause) with respect to such individual for such month exceed $150 (twice such dollar amount in the case of an individual with any direct primary care service arrangement (as so determined) that covers more than one individual).(iii)Certain services specifically excluded from treatment as primary care servicesFor purposes of this subparagraph, the term primary care services shall not include—(I)procedures that require the use of general anesthesia, and(II)laboratory services not typically administered in an ambulatory primary care setting. The Secretary, after consultation with the Secretary of Health and Human Services, shall issue regulations or other guidance regarding the application of this clause..(b)Direct primary care service arrangement fees treated as medical expensesSection 223(d)(2)(C) of such Code is amended by striking or at the end of clause (iii), by striking the period at the end of clause (iv) and inserting , or, and by adding at the end the following new clause:(v)any direct primary care service arrangement..(c)Inflation adjustmentSection 223(g)(1) of such Code is amended—(1)by inserting , (c)(1)(D)(ii)(II), after (b)(2), each place such term appears; and(2)in subparagraph (B), by inserting and (iii) after clause (ii) in clause (i), by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by inserting after clause (ii) the following new clause:(iii)in the case of the dollar amount in subsection (c)(1)(D)(ii)(II) for taxable years beginning in calendar years after 2020, calendar year 2019..(d)Reporting of direct primary care service arrangement fees on W–2Section 6051(a) of such Code is amended by striking and at the end of paragraph (16), by striking the period at the end of paragraph (17) and inserting , and, and by inserting after paragraph (17) the following new paragraph: (18)in the case of a direct primary care service arrangement (as defined in section 223(c)(1)(D)(ii)) which is provided in connection with employment, the aggregate fees for such arrangement for such employee..(e)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2019, in taxable years ending after such date.4.Providing for State approval and implementation of specified waivers under the Medicaid programSection 1115 of the Social Security Act (42 U.S.C. 1315) is amended—(1)in subsection (d)—(A)in paragraph (1), by striking An application and inserting Subject to paragraph (4), an application; and(B)by adding at the end the following new paragraph:(4)(A)An experimental, pilot, or demonstration project undertaken under subsection (a) may be approved or renewed by a State if such project is described in subparagraph (B).(B)An experimental, pilot, or demonstration project is described in this subparagraph if such project provides for a waiver of requirements with respect to a State plan (or a waiver of such plan) under title XIX such that—(i)individuals enrolled under such plan (or such waiver) may elect to participate in such project with respect to a year; and(ii)such individuals who elect to so participate are furnished with primary care services (as described in section 223(c)(1)(D)(ii)(I) of the Internal Revenue Code of 1986) through a direct primary care service arrangement (as defined in such section).(C)For purposes of a State’s approval or renewal of an experimental, pilot, or demonstration project under subparagraph (A), each reference to the Secretary in subsection (a) shall be deemed to be a reference to the State.; and(2)in subsection (e), by inserting (other than such a project that is described in paragraph (4)(B)) before the period at the end.5.Health reimbursement arrangements and other account-based group health plansThe final rule of the Secretary of the Treasury, the Secretary of Labor, and the Secretary of Health and Human Services, titled Health Reimbursement Arrangements and Other Account-Based Group Health Plans and published in the Federal Register on June 20, 2019 (84 Fed. Reg. 28888), shall have the same force and effect of law as if such rule had been enacted by an Act of Congress.6.Sense of CongressIt is the sense of Congress that organizations offering Medicare Advantage plans under part C of title XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.) should expand the offering of MSA plans (as defined in section 1859(b)(3) of the Social Security Act (42 U.S.C. 1395w–28(b)(3))) under such part.7.Eligibility of entities that offer direct primary care service arrangements in certain National Health Service Corps programsNotwithstanding subpart II or III of part D of title III of the Public Health Service Act (42 U.S.C. 254d et seq.), an entity shall be eligible for assignment of one or more individuals performing a period of obligated service pursuant to the National Health Service Corps Scholarship Program or National Health Service Corps Loan Repayment Program if such entity—(1)offers direct primary care service arrangements (as defined in section 223(c)(1)(D) of the Internal Revenue Code of 1986); and(2)is in a health professional shortage area (as defined in section 331(a) of the Public Health Service Act (42 U.S.C. 254d(a))).